Citation Nr: 0307495	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  00-06 318	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for back pain.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for bilateral leg and 
heel pain.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for a right ankle sprain.

5.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a pelvic stress fracture. 




WITNESS AT HEARING ON APPEAL

The appellant


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1994 to 
October 1998.

This case comes to the Board Of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for the following 
claims: back pain; a right knee disorder; bilateral leg and 
heel pain; and residuals of a pelvic stress fracture.  The RO 
granted service connection for residuals of a right ankle 
sprain, with an evaluation of 10 percent.  In May 2002, the 
RO granted the veteran's claim for service connection for 
residuals of a pelvic stress fracture, with an evaluation of 
10 percent.  All other claims on appeal remained denied.  In 
June 2002, the RO received a notice of disagreement (NOD) 
regarding the foregoing decision.    

The issue of entitlement to an initial disability rating in 
excess of 10 percent for residuals of a pelvic stress 
fracture will be addressed in the REMAND portion of this 
decision.   


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1994 to October 1998.

2.  On January 9, 2003, prior to the promulgation of a 
decision in the appeal, the Board of Veterans' Appeals 
(Board) received notification from the appellant during a 
video conference hearing that she wished to effect a 
withdrawal of the following issues on appeal:  service 
connection for back pain; service connection for a right knee 
disorder; service connection for bilateral leg and heel pain; 
and entitlement to an initial disability rating in excess of 
10 percent for a right ankle sprain. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  Prior to going on 
the record at a video conference hearing held on January 9, 
2003, the veteran informed the Board that she wished for the 
following claims to be withdrawn from appeal: service 
connection for back pain; service connection for a right knee 
disorder; service connection for bilateral leg and heel pain, 
and entitlement to an initial disability rating in excess of 
10 percent for residuals of a right ankle sprain.  The 
Chairman relayed this request on the record and asked the 
veteran to confirm that this was her intent, to which she 
replied in the affirmative.  


This colloquy, which has been memorialized in the hearing 
transcript, constitutes a valid withdrawal of the veteran's 
appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Therefore, the Board finds that the appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.  


ORDER

The appeal is dismissed with regard to the issues of service 
connection for back pain, a right knee disorder and bilateral 
leg and heel pain and an increased rating for right ankle 
sprain.


REMAND

A remand is required in order to accord due process regarding 
the issue of entitlement to an initial disability rating in 
excess of 10 percent for residuals of a pelvic stress 
fracture.

In a May 2002 decision, the RO granted entitlement to service 
connection for residuals of a pelvic stress fracture, with an 
evaluation of 10 percent.  

In June 2002, the RO received the veteran's notice of 
disagreement with the 10 percent rating that the RO had 
assigned to the above disability.  Because no statement of 
the case (SOC) has been provided on this issue, the veteran 
has not had an opportunity to perfect an appeal.  In a case 
in which a claimant has expressed timely disagreement in 
writing with a rating action of the RO and an appeal has been 
initiated, the RO must issue an SOC.  The Board must remand 
that issue to the RO for that purpose.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) (holding that where a 
notice of disagreement is received by VA, the appellate 
process has commenced and the appellant is entitled to a 
Statement of the Case on the issue).

Accordingly, this case is REMANDED for the following:

The appellant and his representative 
should be furnished a statement of the 
case and given the opportunity to respond 
thereto.  The statement of the case 
should address the veteran's claims for 
entitlement to an initial disability 
rating in excess of 10 percent for 
residuals of a pelvic stress fracture.  
The statement of the case should set 
forth all pertinent laws and regulations, 
and should include a discussion of the 
application of those laws and regulations 
to the evidence.  If the claim remains 
denied, the veteran and his 
representative must be notified of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of this issue.  If, and only if, a 
timely and adequate substantive appeal is 
received, the claim should then be 
returned to the Board for further review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



                       
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



